 

Exhibit 10.3

 

FORM OF

 

UNLIMITED GUARANTY

 

THIS UNLIMITED GUARANTY (referred to herein as “Guaranty”) is made on March __,
2016, by ____________, a ___ corporation, with an address of ___________,
(referred to herein as “Guarantor”) with DEVELOPMENT AUTHORITY OF THE NORTH
COUNTRY, a New York public benefit corporation, with an office located at 317
Washington Street, Watertown, NY 13601 (referred to herein as “Lender”).

 

WHEREAS Lender has required the unlimited guaranty of Guarantor, in connection
with the loan evidenced by a Promissory Note in the original principal amount of
$500,000.00 dated the same date as this Guaranty, made and delivered by ST.
LAWRENCE ZINC COMPANY, LLC (referred to herein as “Debtor”) to Lender and said
Guarantor is financially connected with Debtor, and agrees that it will receive
a benefit from the making of the said loan.

 

FOR VALUE RECEIVED and to induce Lender to make the loan evidenced by the said
Promissory Note referred to above to Debtor, Guarantor hereby agrees as follows:

 

1. Definitions. The following terms as used in this Guaranty shall have the
meanings set forth below:

 

“Collateral” means all property (real, personal, tangible and intangible),
rights, and interests now or thereafter granted to or held by Lender from
whatever source securing payment of all or any portion of the Indebtedness.

 

“Indebtedness” shall mean all debt, liability and obligation of any and every
kind of Debtor to Lender now existing and hereafter incurred, direct and
contingent, including all renewals, extensions, modifications and consolidations
thereof, and also including, but not limited to both the principal and interest
portions of the debt, arising or incurred by Debtor under that certain
Promissory Note in the original principal amount of $500,000.00 dated the same
date as this Guaranty made payable to Lender and also arising or incurred under
any of the related loan documents dated the same date as this Guaranty.

 

2.1 Guarantor absolutely and unconditionally guaranties to the Lender payment of
the Indebtedness (as herein defined) of Debtor to Lender. This is a continuing
guaranty terminable solely upon receipt by Lender of written notice of
termination signed by a Guarantor. If there is more than one Guarantor, a
termination shall be effective only as to each Guarantor who signed such notice.
Upon such termination, Guarantor’s obligation shall apply only to Indebtedness
incurred by Debtor prior to receipt of such written notice and Indebtedness
accruing or arising after such receipt, but relating to an obligation in effect
prior to such receipt.

 

2.2 Guarantor’s obligations under this Guaranty are absolute and unconditional.
Guarantor shall make payment on demand, irrespective of any claim or
counterclaim of any kind which Guarantor or Debtor may have or allege to have
and irrespective of Debtor’s bankruptcy or other excuse from payment by
operation of law. Guarantor waives the right to raise any such claim or
counterclaim, or excuse in any proceeding to enforce this Guaranty.

 

2.3 Lender may enforce its right under this Guaranty irrespective of any other
rights it may now or hereafter have to obtain payment of the Indebtedness,
including but not limited to its rights against Debtor, against any other
guarantor, and with respect to any Collateral. Lender may, in its absolute
discretion, concurrently or successively take any action and commence any
proceeding to enforce its rights to receive payment upon the Indebtedness from
whatever source, including but not limited to this Guaranty, the Collateral, and
any other guarantees.

 

2.4 Any rights which any Guarantor might acquire with respect to any Collateral
or against other guarantors as a result of payment pursuant to this Guaranty of
part of the Indebtedness shall be subordinate to the Lender’s rights with
respect to such Collateral or other guarantors for the balance of the
Indebtedness owing to Lender after such payment.

 

3. Lender may take or decline to take any of the following actions with respect
to the Indebtedness and the Collateral, in its absolute discretion, without
notice to or consent of Guarantor (without prejudice to Guarantor’s obligations
under this Guaranty): (a) make loans and otherwise extend credit to Debtor; (b)
amend, waive, compromise, extend, or accelerate the time or manner for payment;
(c) apply payments from whatever source and the proceeds of Collateral in any
order or manner; (d) alter, waive, or renew the terms of any instrument,
document, or other related agreement; (e) increase or reduce the rate of
interest and any other charge; (f) release, modify, substitute, subordinate,
repossess, and sell any collateral; (g) release any Guarantor and release or add
any other Guarantor.

 

1 

 

 

4. Guarantor waives the right, if any, to receive any notice relating to the
Indebtedness, this Guaranty and the Collateral, including but not limited to
notice of (a) acceptance of this Guaranty by Lender; (b) loans or other
extensions of credit to the Debtor; (c) nonpayment by Debtor or any other
guarantor; (d) default; (e) exercise by Lender of its rights with respect to any
Collateral, including repossession, foreclosure, and sale; (f) demand for
payment under this Guaranty.

 

5. After a default by Debtor as defined in any of the loan documents, any
deposit or other sums now or hereafter due from Lender to Guarantor and any
securities or other property of Guarantor which at any time are in the
possession of the Lender shall be held and treated as security for the payment
of Guarantor’s obligations under this Guaranty. Lender may setoff or apply such
deposits or other sums at any time after default.

 

6. Guarantor agrees to pay Lender’s reasonable costs and expenses, including
reasonable attorney’s fees, incurred in collecting any Indebtedness, in pursuing
or protecting its rights with respect to the Collateral and any other guarantor
of the Indebtedness or part thereof, or in enforcing this Guaranty.

 

7. If this Guaranty is executed by more than one party, or if more than one
guaranty relating to the same Indebtedness is executed by separate parties, the
obligation of all such parties under this Guaranty and/or such other guaranty
with respect to the Indebtedness shall be deemed joint and several. The failure
of any person or persons to sign this Guaranty, whether or not named as a
Guarantor, shall not release or affect the liability of any signer hereof. The
gender and number used in this Guaranty are used for reference only and shall
apply with the same effect whether the parties are masculine, feminine, neuter,
singular or plural.

 

8.1 Guarantor shall keep adequate records and books of account in accordance
with generally accepted accounting principles and shall permit Lender, and the
agents, accountants and attorneys of Lender, to inspect and examine the records,
books of account and papers of Guarantor which reflect upon its financial
condition, the income and expenses of the property or the business conducted by
Guarantor, and to discuss the affairs, finances and accounts of Guarantor with
the officers, agents, accountants and attorneys of Lender, at such reasonable
times as Lender may request. Guarantor promptly shall deliver to Lender such
other information with respect to Guarantor as Lender from time to time
reasonably may request.

 

8.2 This Guaranty, including any modifications thereto, shall inure to the
benefit of Lender, its successors and assigns, and shall bind Guarantor and
Guarantor’s heirs, executors, administrators, successors, and assigns.

 

8.3 This Guaranty in conjunction with the related loan documents dated the same
date as this Guaranty contain the entire understanding and agreement of
Guarantor and Lender with respect to the matters covered herein or therein, and
no previous statement, agreement, or understanding, oral or written, shall be
binding unless set forth herein or in the related loan documents dated the same
date as this Guaranty. No modification or waiver of the provisions of this
Guaranty shall be effective as to Lender unless in writing signed by its
authorized representative. Any such waiver shall be applicable solely to the
specific instance for which given and shall not apply, expressly or impliedly,
to any other instance.

 

8.4 This Guaranty shall be construed in accordance with and governed by the laws
of the State of New York. Wherever possible each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

8.5 Any legal action by any party against another relating in any way to this
instrument, or the indebtedness, or any relationship between or conduct by the
parties, whether at law or in equity, shall be commenced in the Supreme Court of
the State of New York in and for St. Lawrence County, New York.

 

SIGNED AND DELIVERED the date first above written.

 

                By: Wayne Rich   Its: Chief Financial Officer    

 

STATE OF COLORADO )   COUNTY OF JEFFERSON ) ss:

 

On the day of March in the year 2016, before me, the undersigned, a notary
public in and for said state, personally appeared WAYNE RICH, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual or the person upon behalf of which the individual acted, executed
the instrument.

 

    Notary Public  

 

2 

 

 